REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Fan et al. (United States Patent No. US 11,032,570 B2), hereinafter “Fan” discloses a media data processing method and apparatus.  A media processing device receives a media stream including media data recorded at a plurality of viewpoints.  The media processing device also obtains metadata information of the media stream including viewpoint identification information of the viewpoints.  The device displays media data of a first viewpoint based on the viewpoint identification information.  The device also displays indications of other viewpoints when displaying the media data of the first viewpoint, so that a user of the device can switch to display media data of other viewpoints (See Fan, Abstract).	More particularly, as shown in FIG. 1, Fan teaches that a viewpoint A, a viewpoint B, and a viewpoint C are arranged in a stadium to shoot a video.  Positions of the viewpoint A and the viewpoint B are fixed.  The viewpoint C is located on a rail, and the position of the viewpoint C may be changed at any time.  Video cameras are placed at each of the viewpoint A, the viewpoint B, and the viewpoint C, for shooting a 360-degree panoramic video.  A viewport for shooting a video at the viewpoint A is viewport 1.  A viewport for shooting a video at the viewpoint B is viewport 2.  The viewport 1 and the viewport 2 partially overlap.  Therefore, the viewpoint A can be observed at region of video shooting at the viewpoint B, and viewpoint B can be observed at region of video shooting at the viewpoint A (See Fan, FIG. 1, col. 8, ll. 51-64).	As well, Fan teaches that the metadata information further includes viewpoint position information, and that the viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system.  Fan teaches that different viewpoint positions can be flexibly indicated by using the viewpoint position information, so that the user can flexibly switch between different viewpoints when watching a video.  The viewpoint identification information may indicate a viewpoint ID or a viewpoint number, while the viewpoint position information may be used to indicate the position of a viewpoint in the three-dimensional coordinate system (See Fan, col. 13, l. 55-col. 14, l. 3).	Fan further notes that the viewpoint position information may be carried in an MPD, and when carried in an MPD, obtaining metadata information may include obtaining the MPD, where the MPD includes the viewpoint position information (See Fan, col. 15, ll. 35-38).	Fan teaches that after the client obtains an MPD file including the syntax, the client parses an attribute at an adaptation set level and obtains a viewpoint descriptor and an attribute value of the viewpoint descriptor.  The client then presents different viewpoint information to a user based on attribute values of different viewpoint descriptors.  When the user selects a viewpoint for watching, the client presents, to the user, a video stream belonging to the viewpoint.  In this process, the user can switch to a different viewpoint at any time for watching (See Fan, col. 17, ll. 47-58).
	Alexander Oser (United States Patent No. US 11,270,116 B2), hereinafter “Oser” discloses a method of generating an affordance linked to a simulated reality (SR) representation of an item performed in a device including one or more processors, a non-transitory memory, and one or more displays.  The method includes identifying an item; generating an affordance-item pair that corresponds to the item; detecting an input selecting the affordance-item pair; and displaying, on the one or more displays, a simulated reality (SR) environment that includes an SR representation of the item in response to detecting the user input selecting the affordance-item pair.  In some implementations, the method includes obtaining an image data frame that includes the item (See Oser, Abstract).	In one embodiment, Oser teaches that a device including one or more processors, non-transitory memory, and one or more displays captures an image stream associated with a physical environment that corresponds to a field-of-view of an image sensor of the device, wherein the physical environment at least includes an item and the image stream shows the item from a first perspective (See Oser, claim 1).  The device further obtains an item manifest corresponding to the item in the image stream, wherein the item manifest includes a plurality of items associated with the item.  In some implementations, the device identifies two or more items in the image data frame such that an affordance is overlaid on at least a portion of each of the two or more items (See Oser, col. 10, ll. 44-54, claim 2).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 17), including receiving, by a computing system from a first computing device, a request to stream content recorded by a plurality of computing devices of a physical environment, wherein the first computing device is configured to present a corresponding environment based on the streamed content; in response to the request, providing, by the computing system, a manifest usable to stream content recorded by a second of the plurality of computing devices, wherein the manifest includes location information identifying a location of the second computing device within the physical environment; receiving, by the computing system, a request to provide segments of the recorded content selected based on the identified location and a location where a user of the first computing device views content within the corresponding environment; and providing, by the computing system, the selected segments to the first computing device.	While each of the above cited references disclose a manifest file (as an MPD) with encoded media segments therein, of which DASH clients utilize to request to stream the media segments given their bit rate/resolution constraints, nevertheless, neither reference discloses, teaches and/or suggests a manifest file that encodes the location of the computing device within a physical environment, which recorded the content to be streamed to the requesting device, and of which the requesting device uses, in addition to the location where a user of the requesting device views content within the a corresponding environment, to determine as to whether to request the given segments therefrom.	Each of independent claims 1 and 9 are narrower in scope than independent claim 17, as each of independent claims 1 and 9 perform limitations substantially as described in method claim 17 and also contain additional features than method claim 17; therefore, they are also allowed.
	Dependent claims 2-8, 10-16 and 18-20 further limit the allowed independent claims 1, 9 and 17, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441